Earl, J.
The defendant is a foreign insurance company doing business in this state. George C. Sawyer, of Syracuse, was in April, 1878, in pursuance of the statute then in force, appointed by the defendant its agent to receive the service of legal process for the commencement of actions against it in this state, and the summons for the commencement of this action was served upon him on the 7th day of June, 1889. The defendant moved to set aside the service on the ground that it ought to have been made upon the *60superintendent of the insurance department, and its motion haying been denied at the special- term, and the denial there haying been affirmed at the general term, it has appealed to this court.
It is provided in the act, chap. 346 of the Laws of 1884, that no foreign fire, marine, life, or casualty company shall transact business in this state until it has complied with the insurance laws, and has first appointed in writing the superintendent of the insurance department to be the true and lawful attorney of such company in this state, upon whom process for the commencement of actions against the company may be served with the same effect as if the company existed in this state, and that “ a certificate of such appointment duly certified and authenticated shall be filed in the office of the superintendent of the insurance department;” and that previous attorneyships should continue in force until a new appointment should be made and filed under the act.
The defendant appointed the superintendent of the insurance department its agent under the act, and such appointment was filed in his office on the 23d day of August, 1884. The appointment was made in pursuance of a resolution of the board of directors of the defendant, and is full and formal in all respects. But the plaintiff claims that it was insufficient upon three grounds:
(1) It is said that the individual name of the superintendent should have been inserted in the power of attorney, and that the description of him by the name of Ms office is not sufficient. It was proper to follow the statute and appoint the superinténdent of the insurance department as such by Ms official name.
(2) The power of attorney appointed the superintendent of the insurance department, or “his successor in office,” and it is objected that this is improper, and renders the appointment invalid. It is clearly an appointment of the present superintendent and whoever may at any time be *61his successor, and it would be hypercritical to give the language any other meaning.
(3) It is further contended that the appointment was not sufficiently “ certified and authenticated,” and it was upon this ground that the court below held that it was inoperative. ' The appointment was so certified and authenticated as to satisfy the superintendent that it had been made, and thus we think the purpose of the statute was complied with. The resolution of the board of directors purports to be certified by the secretary thereof, under the seal of the corporation. The formal power of attorney authorized by the resolution purports to be signed by the president and secretary of the company, and the seal of the company is affixed thereto, and its execution purports to have been acknowledged and proved by the president and secretary before a notary public, whose certificate is attested by his seal, and thus we think the appointment was sufficiently certified and authenticated to authorize its filing by the superintendent. There is nothing in the act which requires that it should be authenticated in any particular manner, or so authenticated that it could be read in evidence upon the trial of an action m this state.
The company could not transact business here until the appointment was made, certified, authenticated and filed in the office of the superintendent, and when an appointment was presented to Mm, formal in all respects, attested and authenticated by the corporate seal and a notarial certificate, and he was satisfied and filed it, the purpose of the statute was fully accomplished.
We are, therefore, of opimon that the summons in tMs action was not properly served, and that the service thereof should have been set aside. The orders of the general and special terms should, therefore, be reversed and the motion granted, with costs of the appeal to the general term and to tMs court, and ten dollars costs of the motion.
All concur, except Akdkbws, J., absent.